COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING

Appellate case name:        In re Carnell Louis Dodson

Appellate case number:      01-22-00614-CR

Trial court case number:    18-CR-0670

Trial court:                56th District Court of Galveston County


       The motion for rehearing is ordered denied.


Judge’s signature: ___/s/ Justice Richard Hightower______________________
                    Acting individually  Acting for the Court

The panel consists of Chief Justice Radack and Justices Landau and Hightower.

Date: __December 22, 2022________